Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a secondary battery" in line 8, it is unclear if the secondary battery in line 8 is the same as the secondary battery in line 1 or another separate secondary battery. 

Claim 3 recites “the average length of the carbon nanotubes” Given that claim 5 depends from claim 1 which discloses a single carbon nanotube, it is unclear how an average length can be calculated with a single carbon nanotube provided. 

Claim 3 recites the limitation "carbon nanotubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busnaina et al. (US 2014/0093769).

With respect to claim 1, Busnaina et al. discloses an electrode for a secondary battery [abstract], comprising:
 a collector [0026]; and 
an active material layer formed on the collector [0026-0034; Figure 3; Figure 4], 
wherein the active material layer includes carbon nanotubes, 

Wherein the electrode for a secondary battery is a negative electrode and the active material is Si. [0032]

With respect to claim 2, Busnaina et al. discloses wherein active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least one selected from the group consisting of Ti, P, B, Si, Al, Zn and W.  [0032]

With respect to claim 4, Busnaina et al. discloses wherein the coating ratio of the surface of the carbon nanotubes with the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least 50% and at least 70% (overlaps 40% or more and 70% or lower). [0034]

With respect to claim 5, Busnaina et al. discloses wherein the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is an oxide of Ti (the element with a lower electronegativity than that of carbon).  [0032]

With respect to claim 6, Busnaina et al. discloses a secondary battery comprising the electrode for a secondary battery according to claim 1. [claim 19]




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busnaina et al. (US 2014/0093769) 


With respect to claim 3, Busnaina et al. does not disclose wherein an average length of the carbon nanotubes is from 3 µm to 50 µm.

Busnaina et al. discloses that the length of the carbon nanotube is a variable that can be modified to effect surface area enlargement which can effect high power density [0028-0029; 0009] Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed coating ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the carbon nanotube length. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the carbon nanotubes in Busnaina et al. to have an average length of the carbon nanotubes is from 3 µm to 50 µm in order to allow for desired power density. 


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 2016/0099471).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723